Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Gilson et al. for the "SYSTEMS AND METHODS FOR USING A MOBILE GATEWAY IN A LOW POWER WIDE AREA NETWORK" filed 05/07/2021 has been examined.  This application a continuation of 16/457,226, filed 06/28/2019, now U.S. Patent #11,006,366 which is a continuation of 15/689,798, filed 08/29/2017 is now U.S. Patent #10,383,060.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/457,226 noted on page 1, para. [0001] need to be updated.  This application is now US Patent#11,006,366.  Appropriate correction is required.
	Claim Objections
4.       Claim 1 discloses different steps of a method for “receiving”, “transmitting” but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.	

 5.       Claim 15 is objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	 Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sennoun et al. (US#2017/0366194) in view of Malas et al. (US#2018/0176862). 
 Regarding claim 15, the references disclose a method and system for effectuating communication in a low power wide area network (LPWAN), in accordance with the essential features of the claims.  Sennoun et al. (US#2017/0366194) discloses a system comprising: receive, at a first position, a data packet from an end node, wherein at said first position the device is within communication range of the end node (see Fig. 1; para [0006], [0030[-[0031]: EP terminal device 110 is within radio communication range of the GW gateways 120, 121 and 122); transmit, at a second position, the data packet to the data-receiving device, wherein at said second position device is within communication range of the data-receiving device; and the second computing device configured to receive, from the data-receiving device, the data packet (see Figs. 1, 8; para [0012]-[0015],[0031] & para [0006], [0075]-[0080]: plurality of gateways using frequency bands for effecting wireless communications with terminals in the communication system; gateways is associated with each grouping in order to indicate which gateways are intended to support the grouping).  It’s also noted that the use of Low power networks such as low power wireless networks (LPWANs) were created for machine-to-machine (M2M) and Internet of things (IoT) networks & are well known in the art.  LPWANs operate at a lower cost with greater power efficiency than traditional mobile networks. They are also able to support a greater number of connected devices over a larger area.  Though it has a shorter range, it offers better bidirectional communication.
However, Sennoun does not disclose expressly the causing to connect, at the second position, the mobile data handling device to the data receiving device, and receiving acknowledgment indicating data packet received.  In the same field of endeavor, Malas et al. (US#2018/0176862) teaches in Fig. 1 a block diagram illustrated a communication system, in which IoT devices can utilize the LPWAN networks to send small data packets to any number of gateways that may be in a several-kilometer range of a sensor, such as in accordance with the LoRaWAN or other suitable wireless protocol. The gateways can then use more traditional communications, such as wired and/or wireless Internet connections, to forward the messages to a network-server that then validates the packets and forwards the application payload to an application-server or other back end processing element (para [0004] & [0008]-[0009]).  Furthermore, the LPWAL 12, gateways 20, network server 22 or other network construct may utilize the shortened interval after upstream transmission to facilitate sending acknowledgments and/or other information to the endpoints 14, such as to facilitate transmitting updates or other configuration information thereto (see Figs. 1-2; para [0012], [0036]: vendor and/or application 26 transmitting ACK downstream message 58 in response to receipt of the normalization message 56).
Regarding claim 16, the reference further teaches wherein the end node comprises at least one of: an internet of Things (IoT) device, a sensor, a low power wide area network (LPWAN) device embedded in an electronic device, or a wireless device (Sennoun: see Fig. 1; para. [0031]:  network infrastructure of the LPWAN type).
Regarding claim 17, the reference further teaches wherein the data-receiving device comprises at least one of a wireless access point of a cellular base station (Sennoun: see Fig. 1; para. [0031]).  
Regarding claim 20, the reference further teach wherein the network comprises a low power wide area network (Sennoun: Fig. 1; para. [0031]). 
Regarding claims 1-3, 6-7, they are method claims corresponding to the system claims 15-17, 20 examined above.  Therefore, claims 1-3, 6-7 are analyzed and rejected as previously discussed in paragraph above with respect to claims 15-17, 20.
Regarding claims 8-10, 13-14, these claims differ from claims Sennoun et al. (US#2017/0366194) in view of Malas et al. (US#2018/0176862) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 15-17, 20.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Sennoun in view of Malas for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for coordinating communications in a low power wide area network (LPWAN), and easy to maintenance, upgrade.

One skilled in the art would have recognized the need for effectively and efficiently  coordinating communications in a low power wide area network (LPWAN), and would have applied Malas’ novel use of the IoT within low power wide area networks (LPWANs) into Sennoun’s teaching of the LPWAN communication system.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Malas’s normalization of data originating from endpoints within LPWANs into Sennoun’s method for defining and applying a frequency plan with the motivation being to provide a method and system for using a mobile gateway in a LPWAN.
Allowable Subject Matter
9.	Claims 4, 11, 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 5, 12, 19 depend on the objected claims above.
10.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the data-receiving device transmits the data packet via a backhaul network to an upstream device, wherein the upstream device comprises at least one of an application server or radio controller, as specifically recited in the claims.
Double Patenting

11.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

12.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

13.	Claims 1-20 of the present application Serial No. 17/302,616 (hereinafter Application ‘616) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,006,366 (hereinafter patent ‘366), and claims 1-16 of U.S. Patent No. 10,383,060 (hereinafter patent ‘060), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-20 of patent ‘366 and claims 1-16 of patent ‘060 are equivalent to the combination from pending claims 1-20 of Application ‘616 for facilitating communication in a low power wide area network (LPWAN) utilizing mobile data-handling device.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Sennoun et al. (US#10,277,234) show defining and applying frequency plan.
The Malas et al. (US#10,575,250) shows normalization of data originating from endpoints within LPWANs.
The Versteeg (US#2018/0176718) show Systems And Methods For Improved Geolocation In A Low Power Wide Area Network.
The O’Connell et al.  (US#2018/0124590) shows roaming on LPWAN.
The Rose et al. (US#9,929,771) show low power centralized data collection.
The Zhao et al. (US#9,167,430) show the Access method and system, and mobile intelligent access point.	
The Ray et al. (US#9,652,955) show the Real-time asset location system and method with long-range wireless backhaul.
The Saito et al. (US#2012/0213148) show the wireless communication system having relay device and method for selecting relay terminal.
The Khoshnevis et al. (US#2010/0022184) show systems and methods for selective relaying in wireless networks.
The Zhang et al. (US#8,155,016) show system and method for unbalanced relay based wireless communications.

15.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

17.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/02/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477